UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. 001-35330 (Commission File No.) Lilis ENERGY, INC. (Exact name of registrant as specified in charter) NEVADA 74-3231613 (State or other jurisdiction of incorporation or organization) (IRS Employee Identification No.) 1900 Grant Street, Suite #720 Denver, CO 80203 (Address of Principal Executive Offices) (303) 951-7920 (Registrant’s telephone number, including area code) Indicate by check mark if the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yeso No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (as defined in Rule 12b-2 of the Act): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of June 16, 2014, 27,728,827 shares of the registrant’s common stock were issued and outstanding. Lilis Energy, Inc. INDEX PART I– FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 1 Consolidated Balance Sheets as of March 31, 2014 and December 31, 2013 1 Consolidated Statements of Operations for the Three Months Ended March 31, 2014 and2013 3 Consolidated Statements of Cash Flows for the three Months Ended March 31, 2014 and 2013 4 Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Control and Procedures 27 PART II– OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. Mine Safety Disclosures 28 Item 5. Other Information 29 Item 6. Exhibits 29 SIGNATURES 30 EXHIBIT INDEX 31 FORWARD-LOOKING STATEMENTS This quarterly report, including materials incorporated by reference herein, contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. All statements other than statements of historical fact are “forward-looking statements” for purposes of federal and state securities laws, including, but not limited to, any projections of earnings, revenue or other financial items; any statements of the plans, strategies and objectives of management for future operations; any statements concerning future production, reserves or other resource development opportunities; any projected well performance or economics, or potential joint ventures or strategic partnerships; any statements regarding future economic conditions or performance;any statements regarding future capital-raising activities; any statements of belief; and any statements of assumptions underlying any of the foregoing. Forward-looking statements may include the words “may,” “should,” “could,” “estimate,” “intend,” “plan,” “project,” “continue,” “believe,” “expect” or “anticipate” or other similar words. These forward-looking statements present our estimates and assumptions only as of the date of this presentation.Except as required by law, we do not intend, and undertake no obligation, to update any forward-looking statement. Although we believe that the expectations reflected in any of our forward-looking statements are reasonable, actual results could differ materially from those projected or assumed in any of our forward-looking statements. Our future financial condition and results of operations, as well as any forward-looking statements, are subject to change and inherent risks and uncertainties. The factors impacting these risks and uncertainties include, but are not limited to: ● the risk factors discussed in Part I, Item 1A of our 2013 Annual Report on Form 10-K for the year ended December 31, 2013; ● availability of capital on an economic basis, or at all, to fund our capital needs; ● failure to meet requirements under our debt instruments, which could lead to foreclosure of significant assets; ● potential defaultof our settlement agreement with our term loan instruments; ● failure to fund our authorization for expenditures from other operators for key projects which will reduce our interest in the wells ● inability to address our negative working capital position; ● the inability of management to effectively implement our strategies and business plans; ● potential default under our secured obligations or material debt agreements; ● estimated quantities and quality of oil and natural gas reserves; ● exploration, exploitation and development results; ● fluctuations in the price of oil and natural gas, including reductions in prices that would adversely affect our revenue, cash flow, liquidity and access to capital; ● availability of, or delays related to, drilling, completion and production, personnel, supplies and equipment; ● the timing and amount of future production of oil and gas; ● the completion, timing and success of our drilling activity; ● lower oil and natural gas prices negatively affecting our ability to borrow or raise capital, or enter into joint venture arrangements; ● declines in the values of our natural gas and oil properties resulting in write-downs; ● inability to hire or retain sufficient qualified operating field personnel; ● our ability to successfully identify and consummate acquisition transactions; ● our ability to successfully integrate acquired assets or dispose of non-core assets; ● increases in interest rates or our cost of borrowing; ● deterioration in general or regional (especially Rocky Mountain) economic conditions; ● the strength and financial resources of our competitors; ● the occurrence of natural disasters, unforeseen weather conditions, or other events or circumstances that could impact our operations or could impact the operations of companies or contractors we depend upon in our operations; ● inability to acquire or maintain mineral leases at a favorable economic value that will allow us to expand our development efforts; ● inability to successfully develop the acreage we currently hold; ● transportation capacity constraints or interruptions, curtailment of production, natural disasters, adverse weather conditions, or other issues affecting the DJ Basin; ● technique risks inherent in drilling in existing or emerging unconventional shale plays using horizontal drilling and completion techniques; ● delays, denials or other problems relating to our receipt of operational consents and approvals from governmental entities and other parties; ● unanticipated recovery or production problems, including cratering, explosions, fires and uncontrollable flows of oil, gas or well fluids; ● environmental liabilities; ● operating hazards and uninsured risks; ● loss of senior management or technical personnel; ● adverse state or federal legislation or regulation that increases the costs of compliance, or adverse findings by a regulator with respect to existing operations, including those related to climate change and hydraulic fracturing; ● changes in U.S. GAAP or in the legal, regulatory and legislative environments in the markets in which we operate; and ● other factors, many of which are beyond our control. Many of these factors are beyond our ability to control or predict. These factors are not intended to represent a complete list of the general or specific factors that may affect us. For a detailed description of these and other factors that could cause actual results to differ materially from those expressed in any forward-looking statement, we urge you to carefully review and consider the disclosures made in the “Risk Factors” sections of our Annual Report on Form 10-K for the year ended December 31, 2013 and other SEC filings, available free of charge at the SEC’s website (www.sec.gov). Part 1. FINANCIAL INFORMATION Item 1. Financial Statements LILIS ENERGY, INC. CONSOLIDATED BALANCE SHEETS (UNAUDITED) March 31, December 31, Assets Current assets: Cash $ $ Restricted cash Accounts receivable (net of allowance of $50,000at March 31, 2014 and December 31, 2013, respectively) Prepaid assets Commodity price derivative receivable - Total current assets Oil and gas properties (full cost method), at cost: Evaluated properties Unevaluated acreage, excluded from amortization Wells in progress, excluded from amortization Total oil and gas properties, at cost Less accumulated depreciation, depletion, amortization, and impairment ) ) Total oil and gas properties, net Other assets: Office equipment, net Deferred financing costs, net Restricted cash and deposits Total other assets Total assets $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 1 LILIS ENERGY, INC. CONSOLIDATED BALANCE SHEETS (UNAUDITED) March 31, December 31, Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ $ Accrued expenses Short term loans payable Convertible notes payable, net of discount - Total current liabilities Long term liabilities: Asset retirement obligation Term loans payable Convertible notes payable, net of discount - Convertible notes conversion derivative liability - Total long-term liabilities Total liabilities Commitments and contingencies – Notes 2, 8,9,11, and 12 Shareholders’ equity: Preferred stock, 10,000,000 authorized, none issued and outstanding - - Common stock, $0.0001 par value:100,000,000 shares authorized;27,551,467 and 19,671,901 shares issued and outstandingas of March 31, 2014 and December 31, 2013, respectively Additional paid in capital Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 LILIS ENERGY, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three months ended March 31, Revenues: Oil sales $ $ Gas sales Operating fees Realized gain oncommodityprice derivatives Total revenues Costs and expenses: Production costs Production taxes General and administrative Depreciation, depletion and amortization Total costs and expenses Loss from operations ) ) Other Income (expenses): Other income 53 Inducement expense ) - Convertible notes conversion derivative gain (loss) ) Interest expense ) ) Total other expenses ) ) Net loss $ ) $ ) Net loss per common share (basic and diluted) $ ) $ ) Weighted average shares outstanding (basic and diluted) The accompanying notes are an integral part of these condensed consolidated financial statements. 3 LILIS ENERGY, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three months ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Debt inducement of conversion of convertible debentures - Common stock issued for convertible note interest Common stock issued for financing cost - Common stock for services and compensation Amortization of deferred financing costs Change in fair value of convertible notes conversion derivative ) Accretion of debt discount Depreciation, depletion, amortization and accretion of asset retirement obligation Changes in operating assets and liabilities: Accounts receivable Restricted cash ) ) Other assets ) Accounts payable and other accrued expenses ) ) Net cash provided by(cash used)operating activities ) ) Cash flows from investing activities: Acquisition of undeveloped acreage ) ) Drilling capital expenditures ) ) Sale of oil and gas properties - Additions to oil and gas properties ) - Additions to office equipment ) ) Investments in operating bonds - ) Net cash provided by(cash used)in investing activities ) Cash flows from financing activities: Proceeds from issuance of common stock - Repayment of debt ) ) Net cash provided by(cash used) financing activities ) Change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Non-cash transactions: Additions to drilling capital expenditures from an increase in accounts payable and other accrued expenses $ $
